Exhibit 10.38

 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[***]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is made by and between ZAIS
Group, LLC (“EMPLOYER” or “ZAIS”) and Gregory Barrett (“EMPLOYEE”) as of
November 20, 2017.

 

RECITALS

 

A.        For purposes of this Agreement, “EMPLOYER” means ZAIS Group, LLC and
includes each of its predecessors, successors in interest, assigns, parent and
subsidiary organizations, affiliates, and partners, and its past, present, and
future officers, directors, shareholders, agents, and employees, and their heirs
and assigns.

 

B.       As a result of EMPLOYEE’s separation from employment as set forth
herein, and to fully and finally resolve all issues concerning EMPLOYEE's
employment relationship with EMPLOYER, EMPLOYER and EMPLOYEE have decided to
enter into this Agreement.

 

C.       For and in consideration of the mutual promises and covenants in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

OPERATIVE PROVISIONS

 

1.        Separation of Employment. EMPLOYER and EMPLOYEE agree that, except as
otherwise provided herein, EMPLOYEE’s employment relationship with EMPLOYER will
terminate on December 31, 2017 (the “Separation Date”) and EMPLOYEE hereby
resigns effective upon the Separation Date. In addition, EMPLOYEE hereby
resigns, effective immediately, from any and all positions EMPLOYEE holds as an
officer and/or director of ZAIS Group Holdings, Inc., ZAIS and any other
affiliates of ZAIS, whether or not EMPLOYEE is named as such. Effective
immediately, EMPLOYEE will no longer report to EMPLOYER’s office in Red Bank,
New Jersey, but will be available through and until the Separation Date, upon
the reasonable request of any of the EMPLOYER’S Chief Investment Officer, Chief
Executive Officer (“CEO”) or EMPLOYEE’S successor as head of the Client
Relations group and, to assist EMPLOYER as reasonably required during normal
business hours. EMPLOYEE will no longer conduct any business on behalf of the
Company unless specifically requested to do so in writing by any of the persons
specified in the immediately preceding sentence. EMPLOYEE will keep the CEO
currently apprised of any business developments directly affecting EMPLOYER of
which he is made aware, including any contacts made to him by current investors
of EMPLOYER or prospective investors or intermediaries with whom he has
interacted while employed by EMPLOYER.

 



 

 

 

2.        Consideration.

 

a.        EMPLOYEE will continue to receive his regular base salary at the rate
of $300,000 per annum along with current EMPLOYER-sponsored insurance benefits
through the Separation Date, paid in accordance with EMPLOYER’S normal scheduled
pay dates, and net of all required withholdings.

 

b.        Although EMPLOYEE is not otherwise entitled to severance pay arising
out of his separation, as consideration for the execution and delivery by
EMPLOYEE of this Agreement, EMPLOYER shall pay to EMPLOYEE, as severance,
$500,000 on the Separation Date, contingent upon, on or following the date of
this Agreement (i) EMPLOYEE’s compliance with all of the terms and conditions of
this Agreement and the Non-Competition, Non-Solicitation, Confidentiality and
Intellectual Property Agreement, dated February 1, 2016, between EMPLOYER and
EMPLOYEE (the “Non-Compete Agreement”), (ii) EMPLOYEE’S compliance with
EMPLOYER’S Compliance Policies and Procedures; (iii) EMPLOYEE’S not committing
any act or omission which would result in EMPLOYER’S ability to terminate
EMPLOYEE “for cause” as described in EMPLOYER’S handbook for employees, (iv)
EMPLOYER becoming aware of any act or omission by EMPLOYEE prior to the date of
this Agreement, but not known to EMPLOYER at the time of this Agreement, that
would result in EMPLOYER’s ability to terminate EMPLOYEE “for cause” as
described in EMPLOYER’S handbook for employees and (v) this Agreement becoming
effective. The severance payment shall be subject to all applicable state and
federal taxes and withholding.

 

c.        After the Separation Date, EMPLOYEE will be entitled to continue COBRA
coverage at his own cost and will be responsible for the execution of the COBRA
continuation of coverage forms with which he will be provided.

 

d.        EMPLOYER shall promptly reimburse EMPLOYEE any business expenses
incurred by EMPLOYEE through the date of this Agreement which remain
unreimbursed, subject to documentation in accordance with EMPLOYER policy.

 

e.        All other benefits, except those in which EMPLOYEE has vested rights
under the terms of an employee benefit plan, terminate on EMPLOYEE’S Separation
Date.

 

3.        Sufficiency of Consideration; No Admission of Liability. The parties
agree that the consideration paid to EMPLOYEE as set forth herein is good and
sufficient consideration for this Agreement and the general release set forth
below. EMPLOYEE acknowledges that neither this Agreement, nor payment of any
consideration pursuant to this Agreement, shall be taken or construed to be an
admission or concession of any kind with respect to alleged liability or alleged
wrongdoing by EMPLOYER or EMPLOYEE. EMPLOYER specifically disclaims any
liability to EMPLOYEE and EMPLOYEE specifically admits that EMPLOYER is not
liable to EMPLOYEE on any basis except for payments, benefits and entitlements
as and to the extent set forth in this Agreement.

 

4.        Receipt of All Compensation. EMPLOYEE acknowledges and agrees that he
has received all pay, compensation, and any other monies owed from EMPLOYER
through the date of this Agreement and that together with the additional
payments set forth in Section 2 of this Agreement constitute the full and only
payments owed through the Separation Date, and that EMPLOYEE is not entitled to
any further compensation, pay, distributions, or monies including without
limitation any incentive compensation with respect to the year 2017 or any prior
or subsequent year. Notwithstanding the foregoing, EMPLOYEE remains entitled to
the payments and rights under Section 12 of this Agreement. EMPLOYER further
hereby acknowledges that nothing contained herein shall affect the rights of
EMPLOYEE’s previously vested ZAIS Group Holdings, Inc. Common Stock.

 



 2 

 

 

5.        General Release, Waiver of Claims and Covenant Not to Sue. EMPLOYEE,
in consideration of the promises, covenants, and payments to be made by EMPLOYER
in this Agreement, hereby knowingly and voluntarily compromises, settles, and
releases EMPLOYER from any and all past, present, or future claims, demands,
obligations, or causes of action, whether based on tort (including fraud),
contract, statutory or other theories of recovery for anything that has occurred
up to and including the Effective Date of this Agreement. Such claims include
any known and unknown claims EMPLOYEE may have or has against EMPLOYER, or which
may later accrue to or be acquired by EMPLOYEE before and through the Effective
Date of this Agreement against EMPLOYER and its predecessors, successors in
interest, assigns, parent and subsidiary organizations, affiliates, and
partners, and its past, present, and future officers, directors, shareholders,
agents, and employees, and their heirs and assigns, whether directly or
indirectly related to the employment relationship between the parties or not.

 

In addition, EMPLOYEE specifically agrees to release and waive any and all
claims arising under federal, state and local laws prohibiting any form of
employment discrimination, harassment or retaliation, claims arising under the
common law, and any other claims arising in any way from EMPLOYEE’s employment
with EMPLOYER and the separation from employment, and any other conduct by
EMPLOYER to the fullest extent permitted by law. EMPLOYEE’s express waiver and
release of all claims or rights includes, but is not limited to, those arising
under Title VII of The Civil Rights Act of 1964, 42 U.S.C. §2000 et seq.;
Section 1981 of the Civil Rights Act of 1866, as amended; The Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act
(ADEA); the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (FLSA); the Lilly
Ledbetter Fair Pay Act; the Family and Medical Leave Act, 29 U.S.C. §2601 et
seq. (FMLA); the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA);
the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq. (ADA); the
Rehabilitation Act, 29 U.S.C. §701 et seq.; the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §1001 et seq. (ERISA); the National Labor
Relations Act, 29 U.S.C. §151 et seq. (NLRA); the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 et seq. (NJLAD); the Conscientious Employee
Protection Act, N.J.S.A. 34:19-1 et seq. (CEPA); the New Jersey Family Leave
Act, N.J.S.A. 34:11B-1 et seq. (NJFLA); the New Jersey Workers’ Compensation
Act, N.J.S.A. 34:15-1 et seq.; the New Jersey Wage and Hour Laws, N.J.S.A.
34:11-56a et seq.; and any and all claims for compensatory and punitive damages
and attorneys' fees, costs or other expenses, including the applicable laws of
New York.

 



 3 

 

 

EMPLOYEE represents that EMPLOYEE has not filed any lawsuits, claims or
arbitrations against EMPLOYER or any of EMPLOYER’S parents or subsidiaries or
any of their respective officers, directors, direct or indirect controlling
shareholders or employees , or filed or caused to be filed any charges,
complaints or accusations against EMPLOYER or any of EMPLOYER’S parents or
subsidiaries or any of their respective officers, directors, direct or indirect
controlling shareholders or employees in any municipal, state or federal
jurisdiction or with any municipal, state or federal agency charged with the
enforcement of any law or any self-regulatory organization. To the extent not
inconsistent with Equal Employment Opportunity Commission (“EEOC”) Enforcement
Guidance or Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated
April 11, 1997, and to the fullest extent permitted by law, EMPLOYEE shall not
sue in any jurisdiction or file a complaint, grievance or demand for arbitration
against EMPLOYER or any of EMPLOYER’S parents or subsidiaries or any of their
respective officers, directors, direct or indirect controlling shareholders or
employees in any claim, arbitration, suit, action, investigation, or other
proceeding that relates to any matter that involved EMPLOYER, and that occurred
up to and including the Effective Date of this Agreement, unless required to do
so by court order, subpoena or other directive by a court, administrative
agency, arbitration panel or legislative body, or unless required to enforce
this Agreement. Notwithstanding the foregoing provisions, nothing in this
Agreement shall prevent EMPLOYEE from commencing an action or proceeding to
enforce this Agreement or exercising his rights to challenge the validity of his
waiver of ADEA claims set forth in this paragraph 5 of this AGREEMENT. To the
extent the EMPLOYEE is permitted to and does participate in any investigation or
action by the EEOC, EMPLOYEE acknowledges and agrees that any claims by EMPLOYEE
for personal relief in connection with any such investigation or action (such as
reinstatement or money damages) hereby are barred. This release, waiver and
covenant does not apply to: (i) any right or claim to payment or benefit
provided for and set forth in this Agreement; or (ii) the enforcement of any
provision of this Agreement.

 

EMPLOYER acknowledges and agrees that as of the date this Agreement EMPLOYER
does not have any current intention to pursue any litigation against EMPLOYEE.

 

6.        Acknowledgements; Period for Review; Timing of Execution; Effective
Date. EMPLOYEE acknowledges that EMPLOYER has advised him, and that he is aware,
of the following:

 

a.        EMPLOYEE is and has been advised to consult with an attorney of his
choosing prior to signing this Agreement and he has consulted with and been
advised by Colleen Westbrook;

 

b.        EMPLOYEE has 21 days to deliver a signed copy of this Agreement to Ann
O’Dowd, Chief Administrative Officer, ZAIS Group, LLC, The Galleria Building 3,
2 Bridge Avenue, Ste. 322, Red Bank, New Jersey 07701, failing which this
Agreement will be null and void ab initio.

 

c.        Following his execution of this Agreement, EMPLOYEE has seven days to
revoke the agreement, and the agreement shall not become effective or
enforceable until the revocation period has expired. In the event that EMPLOYEE
does revoke the Agreement, notice of such revocation must be received by Ms.
O’Dowd no later than the end of the seventh day after execution. If EMPLOYEE
revokes the Agreement, it and the promises contained within shall be null, void
and of no consequence or effect.

 



 4 

 

 

d.        This Agreement will become effective (the “Effective Date”) on the
eighth day after execution by the EMPLOYEE if he does not revoke it as provided
for in subsection (c) above.

 

7.        Waiver. EMPLOYER hereby agrees to waive Section 2(a)(i) of the
Non-Compete Agreement, effective on the day after the Separation Date. EMPLOYEE
agrees that in addition to the non-solicitation provisions contained in Section
2(a)(ii) of the Non-Compete Agreement, EMPLOYEE shall not solicit any
prospective client or investor of ZAIS Group, LLC (as set forth on Exhibit A
hereto) for any credit related fund, product or managed account during the
Covenant Period (as defined in the Non-Compete Agreement) applicable to Section
2(a)(ii) of the Non-Compete Agreement. Other than as set forth in this Section
7, all of the other terms of the Non-Compete Agreement remain in full force and
effect and will be adhered to by the EMPLOYEE.

 

8.        Return of Company Property. On or before the Effective Date, EMPLOYEE
shall deliver to EMPLOYER all of EMPLOYER’s property in EMPLOYEE’s possession or
under EMPLOYEE’s control. This paragraph does not prohibit EMPLOYEE from
retaining for his own records copies of personnel, compensation, performance and
other employment documents relating solely to himself.

 

9.        Reference Requests. Should any prospective employers of EMPLOYEE
contact EMPLOYER, EMPLOYER will provide only EMPLOYEE’s dates of employment,
position, and salary. EMPLOYER will provide no other information regarding
EMPLOYEE’S employment with or separation from EMPLOYER. EMPLOYEE understands and
acknowledges that all reference requests must be directed to EMPLOYER’s Chief
Administrative Officer.

 

10        Taxes. To the extent any taxes may be due on the payments or benefits
provided in this Agreement, beyond regular payroll deductions for federal and
state withholding and employment taxes as withheld by EMPLOYER, EMPLOYEE shall
pay them himself, and shall indemnify and hold EMPLOYER harmless from any tax
claims, liability, interest or penalty resulting from such payments, including
but not limited to those which may arise under Internal Revenue Code Section
409A, and the Patient Protection and Affordable Care Act of 2010, incurred by
EMPLOYEE which in any way arises out of or is related to said payments or
benefits. EMPLOYEE further agrees to provide EMPLOYER any and all information
pertaining to EMPLOYEE upon request as reasonably necessary for EMPLOYER and
other entities released herein to comply with applicable tax laws. EMPLOYER has
not made any representations regarding the federal or state tax consequences of
the payments or benefits provided in this Agreement, and EMPLOYER has not
provided the EMPLOYEE with any tax advice regarding the payments provided in
this Agreement, including without limitation advice on the treatment of the
payments under Section 409A of the Internal Revenue Code.

 



 5 

 

 

11.        Effect of a Breach. EMPLOYEE hereby agrees that in the event of any
breach by EMPLOYEE of any obligation under this Agreement or the Non-Compete
Agreement (as that Non-Compete Agreement is revised by this Agreement) EMPLOYEE
will: (i) forfeit the payments set forth in Section 2 of this Agreement; (ii)
forfeit any and all benefits he may be entitled to under this Agreement (iii) be
subject to the payment of damages and/or such equitable relief as may be awarded
by a court, and (iv) pay EMPLOYER’S reasonable costs and attorneys’ fees
incurred in any action brought by EMPLOYER against EMPLOYEE with respect to such
breach if EMPLOYER is the prevailing party in such action. EMPLOYEE’S breach of
any obligation under this Agreement shall excuse EMPLOYER from any further
performance under this Agreement. However, any breach does not absolve EMPLOYEE
of any or all of his obligations under this Agreement or the Non-Compete
Agreement.

 

12.        Indemnification. EMPLOYEE shall remain entitled to indemnification to
the extent set forth in Section 21 of the AMENDED AND RESTATED LIMITED LIABILITY
AGREEMENT of ZAIS Group, LLC and coverage under any applicable directors’ and
officers’ liability insurance policies.

 

 

13.        No Reliance upon Representations. EMPLOYEE hereby represents and
acknowledges that in executing this Agreement, EMPLOYEE does not rely and has
not relied upon any representation or statement made by EMPLOYER, either oral or
written, with regard to the subject matter, or basis or effect of this
Agreement, other than as set forth in this Agreement.

 

14.        Entire Agreement. Except for the Non-Compete Agreement (as revised
herein), which EMPLOYEE hereby acknowledges remains in full force and effect,
this Agreement contains the entire agreement between the parties and shall not
be modified except in writing signed by the parties to be bound.

 

15.        Severability. If a court finds any provision of this Agreement
invalid or unenforceable as applied to any circumstance, the remainder of this
Agreement and the application of such provision shall be interpreted so as best
to effect the intent of the parties hereto. The parties further agree to replace
any such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business, or other purposes of the void or unenforceable provision.

 

16.        Governing Law. This Agreement shall be governed by and construed in
all respects in accordance with the laws of the State of New Jersey without
regard to its conflict of law rules. EMPLOYER and EMPLOYEE hereby agree that any
dispute concerning this Agreement shall be subject to the exclusive jurisdiction
of the state courts and federal courts located in New Jersey.

 



 6 

 

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS HAD AN OPPORTUNITY TO DISCUSS THIS AGREEMENT
WITH AN ATTORNEY AND AGREES THAT HE FULLY UNDERSTANDS THIS AGREEMENT, INCLUDING
THAT IT WAIVES ANY CLAIMS HE MAY HAVE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT, ACCEPTS IT, AGREES TO IT, AND AGREES THAT IT IS FULLY BINDING UPON HIM FOR
ALL PURPOSES.

  

Sworn and subscribed before me this   EMPLOYEE   20 day of November, 2017      
        /s/ Cheryl M. Miller   /s/ Gregory Barrett   NOTARY PUBLIC   Gregory
Barrett               ZAIS GROUP,  LLC               /s/ Michael Szymanski      
Michael Szymanski, President  



 



 7 

 

 

Exhibit A

 

(includes affiliates of the below listed entities)

 

[***]

 



 8 

 